Haréis, J.
In this case, there is an entire concurrence of the Court in affirming the judgment below, ordering the cause in Equity to be reinstated, though we arrive at that conclusion by different routes. The majority of the Court place their judgment upon an unpublished decision made during the war, and the Ordinance of the State Convention providing for the reinstatement of cases upon the affidavit of party plaintiff. In my view, the moment it was made to appear by plea, that Blood was an alien enemy, áll orders or proceedings in the case, afterwards, were illegal. In legal contemplation, he was civilly dead; he had no right then to sue, and was incapable of being sued. Moreover, when the State of Georgia became a member of the Southern Confederacy, her right, as a sovereign, to sequester, for public use, the property of an alien enemy, devolved on the Confederate Government; and all action thereafter, by the State Courts, should have been suspended until a Receiver, duly authorized by the Confederate Government, should have been made a party to the cause. The course of procedure, as disclosed by the record, of making orders in the cause, when there was no legal party plaintiff, was not simply irregular, but all such orders were void ab initio.
Judgment affirmed.